Criminal Case Template



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
 )
			No. 08-04-00041-CR

IN RE: DANIEL R. OLIVAREZ,)
)
		 AN ORIGINAL PROCEEDING

			Relator.)
)
			   IN MANDAMUS

)

O P I N I O N

	Relator Daniel R. Olivarez seeks a writ of mandamus compelling the trial court to set a
specific time for the State to respond to his post-conviction application for a writ of habeas corpus
and to correct an order designating issues.  Relator argues that the court's order effectively suspends
his habeas application indefinitely.
	This court does not have jurisdiction over matters related to post-conviction writs of habeas
corpus.  See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App. 1991); In re
McAfee, 53 S.W.3d 715, 718 (Tex. App.--Houston [1st Dist.] 2001, orig. proceeding).  Only the
Court of Criminal Appeals has the authority to issue a writ of mandamus in this situation.  See, e.g.,
Martin v. Hamlin, 25 S.W.3d 718, 719 (Tex.Crim.App. 2000); McCree v. Hampton, 824 S.W.2d
578, 579 (Tex.Crim.App. 1992).  Therefore, the petition for writ of mandamus is dismissed for lack
of jurisdiction.

March 4, 2004					 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)